 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
10   LAMONT HOWARD,                           Case No. 3:16-cv-00665-HDM-CLB
11                          Petitioner,
            v.                                            ORDER
12
     HAROLD WICKHAM, et al.,
13
                           Respondents.
14

15          This counseled habeas petition pursuant to 28 U.S.C. § 2254

16   comes before the court for consideration of the merits of the

17   amended petition (ECF No. 21).       Respondents have answered (ECF No.

18   50), and petitioner Lamont Howard (“Howard”) has replied (ECF No.

19   58).

20          In addition, Howard has moved for an evidentiary hearing.

21   (ECF No. 60). Respondents have opposed (ECF No. 61), and Howard

22   has replied (ECF No. 62).

23   I. Background

24          Howard   challenges     his   2011   state   court    judgment   of

25   conviction, pursuant to jury trial, of sexual assault, two counts

26   of first-degree kidnapping, attempted sexual assault, and two

27

28


                                          1
 1   counts of battery with intent to commit sexual assault.         (Ex. 46). 1

 2   The charges arose from two incidents that took place on July 31,

 3   2010. (Ex. 4). Howard was accused of first kidnapping and sexually

 4   assaulting   Marilyn   S.   and   then   kidnapping   and   attempting   to

 5   sexually assault Michele C. (Id.) A third woman, Heather, alleged

 6   that Howard had also followed her around Virginia Lake for upwards

 7   of an hour that same day. Howard was not charged with any crimes

 8   in connection with Heather.

 9        On June 6, 2011, trial commenced. (See Ex. 132). The first

10   victim, Marilyn, testified that Howard approached her in the

11   parking lot of the Ponderosa Hotel on her way to the Discount

12   Liquor Store, at around 8 a.m. on July 31, 2010. (Id. at 214, 222-

13   23). Howard, who was with another man, asked Marilyn to go with

14   him; Marilyn said no and hurried over to the store. (Id. at 222-

15   25, 228-229). As Marilyn stood outside the liquor store, trying to

16   see if the owner, who had previously banned her, was inside, Howard

17   pulled into the parking lot and parked in front of the store. (Id.

18   at 230-31). The man that had been with him got out of the car and

19   left. (Id. at 232-33; 239).

20        Howard got out and pushed Marilyn toward his car. (Id. at

21   233-35). She told him to leave her alone and go away, but Howard

22   continued to push. (Id. at 235-36). Once he had Marilyn in the

23   car, Howard shut the door, ran to the driver’s side, and drove

24   back to the Ponderosa parking lot. (Id. at 241, 244).

25

26
     1 The exhibits cited in this order, comprising the relevant state court
27   record, are located at ECF Nos. 30-33 & 51. Petitioner also filed
     exhibits, located at ECF Nos. 16 and 59, which the court does not cite
28   in this order.

                                          2
 1        While in the parking lot, Howard pulled his pants down and

 2   crawled on top of Marilyn, as Marilyn struggled and tried to push

 3   him away. (Id. at 244-45, 248-49). Howard told Marilyn that he was

 4   going to penetrate her, to call him “daddy,” and that he wasn’t

 5   going to share her with anyone. (Id. at 251-52). He unzipped her

 6   pants, began rubbing her vagina, and told her to grab his penis.

 7   (Id. at 252-53). Although Marilyn complied, she did so by squeezing

 8   hard, but the effort, intended to get Howard off of her, did not

 9   work. (Id. at 252-54). Eventually, however, Howard did get off.

10   (Id. at 253-55). Marilyn attempted again to get out of the car,

11   but Howard pulled her back in by her leg, clothing, and hair. (Id.

12   at 245-46; 254). He then drove off. (Id. at 255).

13        As they drove, Marilyn asked Howard to take her to a nearby

14   gas station, where she knew other people would be and where she

15   planned to call 911. (Id. at 233). On the way there, Howard

16   continued to pull her hair and her clothes. (Id. at 256).     Once

17   there, Howard parked in the back of the station, where he again

18   pulled on Marilyn’s hair and forced her head down toward his lap,

19   this time sticking his penis in her mouth. (Id. at 257, 260-61).

20        Marilyn continued to fight and was eventually able to get out

21   of the car and into the gas station, where she called the police

22   from the store’s phone. (Id. at 261-62; Ex. 133 (Tr. 20)). Howard

23   drove to the front of the store, got out of the car, and opened

24   the door to the store. (Ex. 133 (Tr. 23)).   He did not come inside

25   but instead stood in the doorway. (Id. at 23). After standing there

26   for a few seconds, he left. (Id. at 24).

27        According to the gas station clerk, Rajeev Verma, Marilyn

28   appeared scared and said she needed help and that someone was


                                      3
 1   trying to rape her. (Ex. 133 (Tr. 77-80)). When Howard was in the

 2   doorway, he was trying to talk to Marilyn, apparently asking her

 3   to come outside, but Marilyn did not appear to want to go with

 4   him. (Id. at 80-83). Verma described Howard as yelling and unkind,

 5   describing him as “kind of rude and kind of like he was mad on her

 6   or something.” (Id. at 97).

 7         The officer who responded to Marilyn’s 911 call described her

 8   as calm when he was talking to her. (Ex. 134 (Tr. 80)). Another

 9   officer said that during his interview with Marilyn, it seemed

10   like the timeline of events was much longer than the details she

11   was giving. (Id. at 144-45). And the man who was with Howard in

12   the   Ponderosa    parking      lot   when    Howard   and   Marilyn   first   met

13   testified that he observed Howard and a woman fitting Marilyn’s

14   description engaged in playful, almost flirting, conversation for

15   a long time. (Ex. 135 (Tr. 129-33)). That man thought there was

16   reciprocal interest based on the way Howard and the woman were

17   talking. (Id. at 148-50).

18         The second victim, Michele, testified that she was walking

19   home from her friend’s house in the area of Kuenzli Lane in Reno

20   on July 31, 2010, at around 10 a.m. when Howard pulled up into a

21   driveway, blocking her path, and told her he wanted to give her

22   the   time   of   her   life.    (Ex.   133    (Tr.    104-08,    111)).   Michele

23   responded, “no thank you, I’m not interested in that, but you can

24   give me a ride if that’s what you want to do.”                   (Id. at 111-12).

25   Howard replied, “Okay get in.” (Ex. 134 (Tr. 24)).

26         Michele pointed Howard in the direction she wanted to go, but

27   he went the opposite way. (Ex. 133 (Tr. 112)). His words became

28   sexually aggressive. (Id.)            Michele told Howard he was going the


                                              4
 1   wrong way, to which Howard responded that he was going to give her

 2   the time of her life before he would let go. (Id. at 113). As

 3   Michele began looking for a way out of the car, Howard reached

 4   over and began to play with her hair. (Id. at 114). Michele told

 5   Howard to stop the car and instead he sped up. (Id.) Howard reached

 6   over and pulled the scrunchie out of Michele’s hair; Michele got

 7   angry and grabbed it back. (Id. at 115-16). Howard became more

 8   physical and forceful, reaching over, twisting Michele’s hair, and

 9   pulling her head down inches away from his groin. (Id. at 116).

10   Michele was able to push herself back up. (Id. at 118).

11        All the time, Howard continued to drive. (Id. at 117). Howard

12   did not stop at any stop signs, and there were no red lights. (Id.

13   at 119-20). As they approached a stop sign and Howard slowed – but

14   didn’t stop -- Michele opened the door and jumped out. (Id. at

15   119-2). Howard grabbed Michele’s hair and sped up, but Michele was

16   already halfway out, and after being dragged some distance with

17   her legs out the door, she eventually fell out of the car, landing

18   on her chin. (Id. at 121-22, 125-26). Badly injured, Michele

19   approached a cab driver and asked him to take her to her hotel;

20   the driver refused, telling Michele to call 911. (Id. at 126, 129).

21   Michele then went to a nearby minimart and asked them to call 911;

22   the clerk refused and told Michele to leave. (Id. at 129). Sachin

23   Verma, who was in the store at the time, offered to call 911 on

24   his cell for Michele. (Id. at 131; (Ex. 134 (Tr. 34-35)). Sachin

25   Verma described Michele’s demeanor as frantic, scared and crying.

26   (Ex. 134 (Tr. 34-35)).

27

28


                                      5
 1        Heather 2 also testified. She told the jury that on the morning

 2   of July 31, 2010, she was visibly pregnant and walking her two-

 3   year-old daughter around Virginia Lake when Howard pulled up next

 4   to her in his car and asked her to come talk with him. When she

 5   refused, explaining she was pregnant, with her daughter, and had

 6   a boyfriend at home, he continued to drive alongside her for at

 7   least     five   or   ten   minutes   more.   (Ex.   135   (Tr.   96-105)).

 8   Eventually, Heather got to the park and Howard drove away. (Id. at

 9   106-09).

10           After letting her daughter play for 30-45 minutes, Heather

11   began to walk back the way she had come. When she reached the

12   parking lot, however, Howard was there, and as she passed near him

13   he again started talking to her. (Id. at 109-10). Heather told

14   Howard he was scaring her, and Howard replied, “I don’t want to

15   scare you,” and drove off. (Id. at 110). But again Heather ran

16   into Howard, this time near the bathrooms. When she again told him

17   he was scaring her, he left in his car momentarily but returned,

18   pulling up next to her and saying, “Well if you were a real bitch,

19   you would sit and at least talk with me.” (Id. at 111-13, 115).

20   Heather put her head down and continued to walk; Howard continued

21   to follow her. (Id. at 114). All told, Howard followed Heather for

22   about an hour. Howard left only after Heather encountered a couple

23   that was willing to help her. (Id. at 116-17).

24

25
     2 Before the trial began, the court had ruled Heather’s testimony was
26   not admissible but warned the door to it could be opened. Following
     statements by defense counsel in opening and in questioning Detective
27   Doser, the trial court ruled the door had been opened and Heather could
     testify.
28


                                           6
 1        Marilyn, Michele and Rajeev Verma all identified Howard as

 2   the man in question during trial. (Ex. 132 at 222; Exhibit 133 at

 3   81; Exhibit 133 at 106). In addition, other evidence connected

 4   Howard to the crimes. The license plate number of the vehicle used

 5   in Marilyn’s assault matched a vehicle belonging to Howard’s

 6   daughter, and Howard could not be excluded as the source of DNA

 7   collected from Marilyn’s mouth. (Ex. 134 (Tr. 60, 68-69); Ex. 135

 8   (Tr. 84-85)). When interviewed by Detective Doser, Howard lied

 9   about where he had been the morning of July 31, 2010, and denied

10   engaging in any sexual contact that day. (Ex. 134 (Tr. 116-19,

11   147)).

12        The jury found Howard guilty on all counts. (Ex. 46). Howard

13   moved to set aside the verdict or, in the alternative, for a new

14   trial; the motion was denied. (Exs. 49 & 137 at 3-4). Howard was

15   sentenced and judgment of conviction entered. (Exs. 56 & 137).

16        On appeal, the Nevada Supreme Court affirmed. (Exs. 61, 72 &

17   80). Howard thereafter pursued a state postconviction petition,

18   which the trial court denied. (Exs. 83, 89 & 99). The Nevada

19   Supreme Court affirmed. (Ex. 111).

20        Howard now pursues his claims via the instant federal habeas

21   petition pursuant to 28 U.S.C. § 2254.    The claims therein are

22   before this court for review on the merits.

23   II. Standard

24        28 U.S.C. § 2254(d) provides the legal standards for this

25   Court’s consideration of the merits of the petition in this case:

26        An application for a writ of habeas corpus on behalf of
          a person in custody pursuant to the judgment of a State
27        court shall not be granted with respect to any claim
          that was adjudicated on the merits in State court
28        proceedings unless the adjudication of the claim –

                                     7
 1           (1)   resulted in a decision that was contrary to, or
                   involved an unreasonable application of, clearly
 2                 established Federal law, as determined by the
                   Supreme Court of the United States; or
 3
             (2) resulted in a decision that was based on an
 4           unreasonable   determination of the facts in light of
             the evidence presented in the     State         court
 5           proceeding.
 6
             AEDPA “modified a federal habeas court’s role in reviewing
 7
     state prisoner applications in order to prevent federal habeas
 8
     ‘retrials’ and to ensure that state-court convictions are given
 9
     effect to the extent possible under law.” Bell v. Cone, 535 U.S.
10
     685, 693-694 (2002). This court’s ability to grant a writ is to
11
     cases where “there is no possibility fairminded jurists could
12
     disagree that the state court’s decision conflicts with [Supreme
13
     Court] precedents.” Harrington v. Richter, 562 U.S. 86, 102 (2011).
14
     The Supreme Court has emphasized “that even a strong case for
15
     relief does not mean the state court’s contrary conclusion was
16
     unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75
17
     (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)
18
     (describing the AEDPA standard as “a difficult to meet and highly
19
     deferential standard for evaluating state-court rulings, which
20
     demands that state-court decisions be given the benefit of the
21
     doubt”) (internal quotation marks and citations omitted.)
22
             A state court decision is contrary to clearly established
23
     Supreme Court precedent, within the meaning of 28 U.S.C. § 2254,
24
     “if the state court applies a rule that contradicts the governing
25
     law set forth in [the Supreme Court’s] cases” or “if the state
26
     court     confronts    a   set   of       facts   that   are   materially
27
     indistinguishable from a decision of [the Supreme Court] and
28


                                           8
 1   nevertheless arrives at a result different from [the Supreme

 2   Court’s] precedent.” Andrade, 538 U.S. 63 (quoting Williams v.

 3   Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell, 535 U.S. at

 4   694).

 5           A state court decision is an unreasonable application of

 6   clearly established Supreme Court precedent, within the meaning of

 7   28 U.S.C. § 2254(d), “if the state court identifies the correct

 8   governing legal principle from [the Supreme Court’s] decisions but

 9   unreasonably applies that principle to the facts of the prisoner’s

10   case.” Andrade, 538 U.S. at 74 (quoting Williams, 529 U.S. at 413).

11   The “unreasonable application” clause requires the state court

12   decision to be more than incorrect or erroneous; the state court’s

13   application     of   clearly   established        law   must   be   objectively

14   unreasonable. Id. (quoting Williams, 529 U.S. at 409).

15           To the extent that the state court’s factual findings are

16   challenged, the “unreasonable determination of fact” clause of §

17   2254(d)(2) controls on federal habeas review. E.g., Lambert v.

18   Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires

19   that the federal courts “must be particularly deferential” to state

20   court factual determinations. Id. The governing standard is not

21   satisfied by a showing merely that the state court finding was

22   “clearly     erroneous.”   Id.    at       973.    Rather,     AEDPA   requires

23   substantially more deference:

24           .... [I]n concluding that a state-court finding is
             unsupported by substantial evidence in the state-court
25           record, it is not enough that we would reverse in similar
             circumstances if this were an appeal from a district
26           court decision. Rather, we must be convinced that an
             appellate panel, applying the normal standards of
27           appellate review, could not reasonably conclude that the
             finding is supported by the record.
28


                                            9
 1   Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also

 2   Lambert, 393 F.3d at 972.

 3           Under 28 U.S.C. § 2254(e)(1), state court factual findings

 4   are presumed to be correct unless rebutted by clear and convincing

 5   evidence.         The    petitioner      bears    the     burden   of   proving   by   a

 6   preponderance of the evidence that he is entitled to habeas relief.

 7   Cullen, 563 U.S. at 181.           The state courts’ decisions on the merits

 8   are entitled to deference under AEDPA and may not be disturbed

 9   unless they were ones “with which no fairminded jurist could

10   agree.” Davis v. Ayala, - U.S. -, 135 S. Ct. 2187, 2208 (2015).

11   III. Analysis

12           A. Ground One

13           In    Ground     One,    Howard    asserts       that   his   “trial   attorney

14   provided ineffective assistance of counsel by opening the door to”

15   Heather’s testimony. (ECF No. 21 at 13).

16           Ineffective assistance of counsel claims are governed by

17   Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

18   a petitioner must satisfy two prongs to obtain habeas relief—

19   deficient performance by counsel and prejudice. 466 U.S. at 687.

20   With respect to the performance prong, a petitioner must carry the

21   burden of demonstrating that his counsel’s performance was so

22   deficient         that    it     fell     below     an     “objective    standard      of

23   reasonableness.” Id. at 688. “‘Judicial scrutiny of counsel’s

24   performance must be highly deferential,’ and ‘a court must indulge

25   a strong presumption that counsel's conduct falls within the wide

26   range        of   reasonable      professional           assistance.’”    Knowles      v.

27   Mirzayance,        556    U.S.    111,    124     (2009)    (citation    omitted).     In

28   assessing prejudice, the court “must ask if the defendant has met


                                                  10
 1   the burden of showing that the decision reached would reasonably

 2   likely have been different absent [counsel’s] errors.” Strickland,

 3   466 U.S. at 696.

 4         The State moved to admit Heather’s testimony prior to trial.

 5   (Ex. 7). At a hearing, the trial court ruled Heather’s testimony

 6   was inadmissible to prove a common plan or scheme but warned that

 7   the door could be opened depending on the questions defendant asked

 8   or   evidence   he   introduced   during   trial.   (Ex.   126).   Howard’s

 9   attorneys for trial -- Marc Picker and Angela Lightner – did not

10   assume representation of Howard until after this hearing. (See

11   id.; Ex. 26).

12         In opening statements during trial, Lightner argued that

13   Howard believed the women were open to having fun with him and

14   that prostitution commonly occurs in the area where the crimes

15   allegedly took place. (Ex. 132 (Tr. 207)). Then, while questioning

16   Detective Doser, Picker asked the following:

17         Q: Okay. Because you said to Mr. Howard, “Oh, it happens
           all the time. Guys pick up girls on Virginia Street all
18         the time.” Is that a true statement?
19         A. We certainly look at alternative hypotheses, yes.
20         . . . .
21         Q. How about the statement, “Sometimes it’s a
           misunderstanding, a business deal gone awry. And you’re
22         gonna sit here and tell me there aren’t prostitutes in
           the city, man, ‘cuz there is.” That part’s true, right?
23         You know there’s prostitutes in the city and on South
           Virginia Street, right?
24
           A. Yes.
25
           . . . .
26
           Q. Is picking up a prostitute in Washoe County a crime,
27         or in the city of Reno? . . .
28         A. Yes. It’s against the law.

                                         11
 1        Q. Okay. So if you were accusing somebody of picking up
          a prostitute, they might deny it?
 2

 3   (Ex. 134 (Tr. 150, 152, 156-57)). The prosecutor objected to the

 4   last statement, and the objection was sustained.

 5        In response to these questions, the State moved to introduce

 6   Heather’s testimony.       It argued that Howard had opened the door by

 7   “bringing up the defense that he believed that these women were

 8   prostitutes and that his only mistake was committing a crime of

 9   picking    up   a    prostitute    versus     picking    up   these   women   and

10   assaulting them.” (Ex. 134 (Tr. 182)).            The State argued that the

11   fact Heather was “pregnant and pushing her baby around the lake is

12   indicative that she’s not a prostitute.”                (Id. at 183). Although

13   defense counsel argued that he was merely repeating Doser’s own

14   words,    the   trial   court     ultimately    ruled     Heather’s   testimony

15   admissible as to defendant’s intent, in part because the defense

16   had suggested in opening that Howard believed the women were

17   prostitutes. (Id.; Ex. 135 (Tr. 55-56)).

18        Defense counsel immediately moved for a mistrial on the basis

19   of ineffective assistance of counsel. When the court noted it

20   seemed that counsel had strategic reasons for its questions,

21   counsel objected, stating:

22        It was a misreading on our part. Since we didn’t do the
          hearing [at which the court warned defense might open
23        the door to Heather’s testimony], we didn’t properly
          understand the basis and where you’re coming from, so
24        quite frankly, we’ve screwed this trial up and I don’t
          think there’s a way around it.
25
     (Id. at 56).        The court denied the motion. (Id. at 56-57).              But
26
     before    Heather     testified,    it   issued   a     limiting   instruction,
27
     advising the jury that it was
28


                                              12
          about to hear evidence that the defendant committed
 1        other acts not charged here. You may consider this
          evidence only for its bearing, if any, on the question
 2        of the defendant’s intent or absence of mistake and for
          no other purpose. You may not consider this evidence as
 3        evidence of guilt of the crimes for which the defendant
          is now on trial.
 4
     (Ex. 135 (Tr. 96)).
 5
          The   Nevada   Supreme   Court        addressed   Howard’s   claim   that
 6
     counsel was ineffective for opening the door to Heather’s testimony
 7
     as follows:
 8

 9        We conclude that the district court did not err in
          denying this claim without an evidentiary hearing. On
10        direct appeal, this court concluded that, even if the
          prior bad act evidence was erroneously admitted at
11        trial, the admission was harmless in light of the other
          evidence. . . Thus, the district court properly found
12        that   Howard  could   not   demonstrate   a   reasonable
          probability of a different outcome at trial but for trial
13        counsel’s opening the door to this evidence. Because
          Howard’s claim of ineffective assistance failed on the
14        prejudice prong, he was not entitled to an evidentiary
          hearing. . . .
15
     (Ex. 111 at 1-2). On direct appeal, the Nevada Supreme Court had
16
     held that the admission of Heather’s testimony, even if improper,
17
     “would amount to harmless error, since both Marilyn and Michele
18
     provided   sufficient   credible       evidence        to   support   Howard's
19
     convictions.”   (Ex. 80 at 11). The court also noted, in another
20
     context, that the evidence supporting Howard’s conviction was
21
     “overwhelming.” (Id. at 13).
22
          Howard first argues that the Nevada Supreme Court’s finding
23
     of no prejudice should not be entitled to deference because it
24
     applied the incorrect standard.        Specifically, although the court
25
     purported to find no reasonable probability of a different outcome
26
     absent Heather’s testimony, it did so on the basis of its direct
27
     appeal finding that introduction of Heather’s testimony, if error,
28


                                           13
 1   was harmless, because Marilyn and Michele provided “sufficient

 2   credible evidence to support Howard’s conviction.”                 Thus, Howard

 3   argues,    Nevada    Supreme   Court’s      holding   of   no   prejudice    was

 4   predicated on a “sufficiency of the evidence” standard, a standard

 5   much lower and easier for the State to meet than the applicable

 6   Strickland standard. Therefore, Howard argues, the state courts

 7   applied the wrong legal standard and their determination is not

 8   entitled to deference.

 9        The court is not persuaded. There is no indication that the

10   Nevada Supreme Court’s use of the words “sufficient evidence” meant

11   that it was applying a sufficiency of the evidence standard to

12   determine whether there was harmless error -- particularly where,

13   just above, it had cited Tavares v. State for the harmless error

14   standard. Tavares dictates that an error is harmless unless it had

15   a “substantial and injurious effect on the jury’s verdict.” (See

16   Ex. 80 at 9 (citing Tavares v. State, 30 P.3d 1128, 1132 (Nev.

17   2001)). And there is no indication that by referring back to this

18   finding,     while   expressly       citing    the    applicable      Strickland

19   standard, that the Nevada Supreme Court was applying a sufficiency

20   of the evidence standard. The court therefore finds that the state

21   courts     applied   the   appropriate        standard     to   the    prejudice

22   determination    and   that    the    state   court   finding    is    therefore

23   entitled to deference.

24        Turning to the question of whether the state courts were

25   objectively reasonable in finding no prejudice from Heather’s

26   testimony, Howard argues that Marilyn and Michele’s testimonies

27   were so weak that there is a reasonable probability the jury would

28   not have convicted in the absence of Heather’s credible and very


                                            14
 1   inflammatory testimony. Respondents argue that Heather’s testimony

 2   was relatively innocuous compared to the far more violent and

 3   inflammatory accounts of Marilyn and Michele.

 4         Heather’s testimony undoubtedly cast Howard in a negative

 5   light. She testified that Howard persistently pestered her, a

 6   visibly pregnant woman with her toddler child, for more than an

 7   hour. 3   Nevertheless,     Marilyn   and   Michele’s    testimonies    both

 8   detailed physical sexual violence over prolonged periods of time,

 9   by way of forced abduction and in the face of clear protest by

10   both women. It would have been reasonable for the state courts to

11   conclude that, as such, the testimony of the victims was far more

12   inflammatory than Heather’s testimony.

13         Further, the testimonies of the victims were not as weak as

14   Howard suggests.

15         With respect to Michele’s testimony, Howard focuses on the

16   fact that it began with Michele making a questionable decision –

17   to get into the car with Howard after he had propositioned her for

18   sex. While a decision that many would not have made, it does not

19   render Michele’s account of Howard’s actions unbelievable. Howard

20   can   point   to   little   else   inconsistent   or    unbelievable   about

21   Michele’s account, other than the fact that when Howard forced her

22   head to his groin she could not remember if his penis was exposed.

23

24

25   3As an example of the inflammatory nature of Heather’s testimony, Howard
     highlights an instance in which Heather appeared to break down during
26   her testimony. (See Ex. 135 at 106-07). Respondents argue that, in
     context, Heather’s breakdown is more likely attributable to a court
27   admonishment than to her own testimony. The court would agree – or at
     the least it would not have been unreasonable for the state courts to
28   interpret the exchange in this way.

                                           15
 1   It is not reasonably likely that Michele’s failure to remember

 2   this detail would have caused a jury to doubt her testimony.

 3          Most of Howard’s attack on Marilyn’s testimony is also without

 4   merit. While it is true that Marilyn omitted details from her

 5   various accounts, that does not necessarily indicate she was lying.

 6   Omitting     details    is     altogether   different      from   providing

 7   inconsistent details, and Marilyn’s testimony included the former,

 8   not the latter. Additionally, Marilyn testified that she had mental

 9   health issues and problems communicating; it is reasonable to

10   expect that someone with these limitations who just underwent a

11   traumatic event might not remember to share every detail each time

12   she tells the story.

13          In addition, Howard asserts Marilyn’s version of events could

14   not have been believed because her actions did not make sense. In

15   particular, Howard makes much of the fact that Marilyn was going

16   to a liquor store at 8 a.m. despite professing to not drinking

17   alcohol,     not   intending    to   purchase   alcohol,    and   to   being

18   blacklisted at the store. He also makes much of her choice to call

19   911 from a gas station instead of the cell phone in her pocket.

20   Both of these decisions, however, were reasonable as a matter of

21   common sense and based on testimony at trial.

22          Marilyn testified that she was planning to enter the liquor

23   store only if the man who had expelled her was not there. While

24   she could not state what she was planning to buy, other evidence

25   at trial – including from defendant’s own witness 4 – suggested that

26   the liquor store carried items other than alcohol. And there is no

27   indication that there were other businesses nearby from which

28   4   Ex. 135 (Tr. 129-33)).

                                           16
 1   Marilyn   could   have   obtained   whatever   it   was   she   was    after.

 2   Marilyn’s decision to call 911 from a gas station also made sense.

 3   Rather than attempting a call from within the car, in a position

 4   in which Howard could have stopped the call or hurt her even more,

 5   she chose to be brought to a place of safety, around other people,

 6   before calling 911. This was a reasonable choice on her part.

 7        Howard also asserts that it is improbable that Howard abducted

 8   Marilyn or that Marilyn failed to call for help. Howard notes that

 9   the abduction supposedly occurred on Virginia Street, which he

10   describes   as    a   major   thoroughfare   near   downtown    Reno   where

11   “presumably” people would be walking. However, Howard provides no

12   evidence to support his presumption that, at 8 a.m. on a Saturday

13   morning, there would have been such a number of people walking on

14   that particular stretch of Virginia Street that either an abduction

15   could not have occurred or a call for help would have been heard.

16   Nor was any such evidence presented at trial.

17        Finally, the fact Howard did not ejaculate while assaulting

18   Marilyn is not a fact of any significance. There are a plethora of

19   reasons Howard might have stopped before ejaculating that are

20   consistent with him assaulting Marilyn against her will.

21        Howard raises a number of additional points about Marilyn’s

22   testimony and argues that Heather’s testimony unduly corroborated

23   Marilyn’s questionable account. However, even considering these

24   additional points, there is no reasonable probability that the

25   outcome of the proceedings would have been different had Heather

26   not testified.

27        First, the trial court issued a proper limiting instruction,

28   which restrained the impact of Heather’s testimony to the issue of


                                          17
 1   Howard’s intent and absence of mistake.           In light of the limiting

 2   instruction, there is not a reasonable probability of a different

 3   outcome had Heather not testified.

 4        Second, Howard does not challenge the joinder of Marilyn’s

 5   and Michele’s charges. Because the cases were tried together, the

 6   evidence that was adduced included both Michele’s testimony and

 7   Marilyn’s testimony. Michele presented an account that was in many

 8   ways similar to Marilyn’s account, and the women had no connection

 9   to each other or apparent motivation to be untruthful. This,

10   considered with Howard’s denial of being with either woman and all

11   the other evidence that did not include Heather’s testimony, was

12   overwhelming evidence of Howard’s guilt. It was not objectively

13   unreasonable for the state courts to conclude that the outcome of

14   the proceedings would not have been different had Heather not

15   testified.

16        Howard   is   not   entitled   to   relief    on   Ground   One   of   the

17   petition.

18        B. Ground Two

19        In Ground Two of the petition, Howard asserts that the trial

20   court violated his rights to due process and a fair trial by

21   admitting Heather’s testimony. (ECF No. 21 at 21).

22        “[I]t is not the province of the federal habeas court to

23   reexamine state court determinations on state-law questions. In

24   conducting habeas review, a federal court is limited to deciding

25   whether a conviction violated the Constitution, laws, or treaties

26   of the United States.” Estelle v. McGuire, 502 U.S. 62, 68 (1991).

27   Therefore, as a general rule, federal courts may not review a trial

28   court’s evidentiary rulings. Crane v. Kentucky, 476 U.S. 683, 689


                                         18
 1   (1986). A state court’s evidentiary ruling, even if erroneous, is

 2   grounds for federal habeas relief only if it is so fundamentally

 3   unfair as to violate due process. Dillard v. Roe, 244 F.3d 758,

 4   766 (9th Cir. 2001); see also Windham v. Merkle, 163 F.3d 1092,

 5   1103 (9th Cir. 1998) (The federal court’s “role is limited to

 6   determining whether the admission of evidence rendered the trial

 7   so fundamentally unfair as to violate due process.”). Habeas relief

 8   is thus available only if an evidentiary ruling or rule was

 9   arbitrary, disproportionate to the end it was asserted to promote,

10   or so prejudicial that it rendered the trial fundamentally unfair.

11   See Holmes v. South Carolina, 547 U.S. 319, 324 (2006); Walters v.

12   Maass, 45 F.3d 1355, 1357 (9th Cir.1995).

13         Petitioner is entitled to habeas relief only if the error has

14   a “substantial and injurious effect or influence in determining

15   the jury's verdict.” Brecht v. Abrahamson, 507 U.S. 619, 627, 637

16   (1993).

17         As previously discussed, the Nevada Supreme Court addressed

18   this claim by holding that admission of Heather’s testimony, even

19   if improper, “would amount to harmless error, since both Marilyn

20   and   Michele    provided   sufficient       credible   evidence   to   support

21   Howard’s convictions.”       (Ex. 80 at 11). For the same reasons as

22   discussed in Ground One, Howard is not entitled to relief on this

23   ground    of    the   petition.   The    Nevada    Supreme   Court      was   not

24   objectively unreasonable in finding any error, it if was error, to

25   be harmless given the strength of the evidence against Howard.

26   Howard is not therefore entitled to relief on Ground Two.

27

28


                                             19
 1         C. Ground Three

 2         In    Ground       Three,        Howard        asserts      that    several        of     the

 3   prosecutor’s       statements          amounted        to    misconduct      and    that        the

 4   statements, individually and cumulatively, violated his rights to

 5   due process and a fair trial. (ECF No. 21 at 21).

 6         A defendant’s constitutional right to due process of law is

 7   violated     if        the   prosecutor’s             misconduct         renders     a        trial

 8   “fundamentally unfair”; thus, a prosecutor’s improper comments

 9   amount to a constitutional violation if they “so infected the trial

10   with unfairness as to make the resulting conviction a denial of

11   due process.” Darden v. Wainwright, 477 U.S. 168, 181-83 (1986).

12   However, even if there was a constitutional violation, a petitioner

13   is entitled to relief only if he was actually prejudiced by the

14   comments. Id. (citing Ayala, 135 S. Ct. at 2197, and Brecht, 507

15   U.S. at 627, 637). Comments cause actual prejudice if they had a

16   “substantial and injurious effect or influence on the jury’s

17   verdict.” Wood v. Ryan, 693 F.3d 1104, 1113 (9th Cir. 2012). “Under

18   this test, relief is proper only if the federal court has ‘grave

19   doubt about whether a trial error of federal law had ‘substantial

20   and   injurious        effect     or    influence           in   determining       the    jury's

21   verdict.’” Ayala, 135 S. Ct. at 2197–98.

22         Claims      of    prosecutorial       misconduct            are    reviewed        “on    the

23   merits, examining the entire proceedings to determine whether the

24   prosecutor’s [actions] so infected the trial with unfairness as to

25   make the resulting conviction a denial of due process.” Johnson v.

26   Sublett, 63 F.3d 926, 929 (9th Cir. 1995) (citation and internal

27   quotation marks omitted).                The Supreme Court has looked at the

28   following      factors:         (1)      whether        the      prosecutor’s        comments


                                                     20
 1   manipulated or misstated the evidence; (2) whether the trial court

 2   gave a curative instruction; (3) the weight of the evidence against

 3   the accused.   Darden, 477 U.S. at 181-82.

 4        Howard first asserts that the prosecutor improperly referred

 5   to his defense theory as a “lie.”    This statement occurred when

 6   the prosecutor was discussing what Howard intended with respect to

 7   Marilyn and Michele. She stated:

 8        That’s what you have to consider with regard to intent.
          That is the reason that Heather B. was here to testify,
 9        because if it was the intent of him to just pick up some
          girls and have a good time and possibly these were
10        prostitutes, that’s a lie by the fact he approached her
          at Virginia Lake.
11
     (Ex. 136 at 195). The Nevada Supreme Court addressed Howard’s claim
12
     as follows:
13
          Howard argues that the prosecutor engaged in misconduct
14        by making numerous prejudicial comments during the
          State’s closing argument. . . . Some of the alleged
15        prosecutorial misconduct that Howard challenges on
          appeal was not objected to at trial. . . .
16
          The unobjected-to comments that Howard now asserts
17        amounted to prosecutorial misconduct occurred when the
          prosecutor: (1) characterized the defense as a lie. . .
18        .
19        Generally, failure to object precludes appellate review
          unless the error is plain error. Valdez v. State, 124
20        Nev. 1172, 1190, 196 P.3d 465, 477 (2OO8). Under plain
          error review, reversal is not warranted unless "the
21        defendant demonstrates that the error affected his or
          her substantial rights, by causing actual prejudice or
22        a miscarriage of justice. Id. (internal quotations
          omitted). Howard has failed to demonstrate how the
23        unobjected-to comments substantially prejudiced him or
          caused a miscarriage of justice. Since these particular
24        comments do not constitute plain error, reversal is not
          warranted.
25
     (Ex. 80 at 11-12 & n.5).
26
          Respondents argue that (1) the prosecutor’s comment can be
27
     read as intending to state that Howard’s position was “belied” by
28


                                     21
 1   the fact he approached Heather, and (2) even if the passing

 2   reference was improper, it did not so fatally infect the trial

 3   with unfairness to be a violation of due process.

 4          While    the    prosecutor    may    have   intended   to    use   the     word

 5   “belied,” the word she actually used was “lie.” The prosecutor

 6   therefore called Howard’s defense a lie. However, even assuming

 7   such a statement amounted to misconduct, the error would be subject

 8   to harmless error analysis, Crane, 476 U.S. at 691, meaning that

 9   Howard would be entitled to habeas relief only if it had a

10   “substantial and injurious effect or influence in determining the

11   jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 627, 637

12   (1993)). The evidence against Howard was extremely strong, so

13   strong that the court cannot find the state courts were objectively

14   unreasonable      in    concluding    that      this   isolated    remark    by   the

15   prosecutor did not impact the jury’s verdict in any substantial

16   way.    Howard is not therefore entitled to relief on sub-part one

17   of Ground Three.

18          Second, Howard asserts that the State improperly vouched for

19   Marilyn by saying she “didn’t like to tell her story” and that she

20   “can’t remember a lot of what” Howard said to her while she was in

21   the gas station. (ECF No. 21 at 22). The district court upheld the

22   objection to the second statement and instructed the prosecutor to

23   rephrase, which she did. The Nevada Supreme Court addressed this

24   claim as follows:

25          Errors properly preserved for appellate review                       are
            reviewed for harmless error. Id. Valdez states:
26
                         The proper standard of harmless-error
27                  review depends on whether the prosecutorial
                    misconduct is of a constitutional dimension.
28                  If the error is of constitutional dimension,

                                                22
                then we . . . will reverse unless the State
 1              demonstrates, beyond a reasonable doubt, that
                the error did not contribute to the verdict.
 2              If the error is not of constitutional
                dimension, we will reverse only if the error
 3              substantially affects the jury’s verdict.
 4        Id. at 1188-89, 196 P.3d at 476 (footnotes omitted).
 5             Howard first asserts that the prosecutor improperly
          commented that Marilyn did not like being a witness and
 6        telling her story. We conclude that this statement was
          a fair comment on the evidence because the prosecutor
 7        was pointing out Marilyn’s demeanor as a witness, rather
          than asserting a personal belief. A prosecutor is
 8        allowed to express opinions and beliefs during closing
          argument so long as the statements made are fair comments
 9        on the evidence presented to the jury. Domingues v.
          State, 112 Nev. 683, 696,917 P.2d 1364, 1373 (1996).
10
               Howard next asserts that the prosecutor improperly
11        vouched for Marilyn’s testimony when she made the
          following statement:
12
                     Now, the idea that Marilyn said, Well, he
13              just stood there in the doorway, and Mr. Verma
                said, Well he was sort of beckoning her and
14              saying rude things, Marilyn can’t remember a
                lot of what he said. I—I asked her –
15
          “Vouching may occur in two ways: the prosecution may
16        place the prestige of the government behind the witness
          or may indicate that information not presented to the
17        jury supports the witness’s testimony.” Lisle v. State,
          113 Nev. 540, 553, 937 P.2d 473, 481 (1997) (internal
18        quotations omitted).     It is unclear from Howard’s
          argument what part of the prosecutor’s comment he
19        believes amounted to vouching.     Assuming he meant to
          concentrate on the phrase “Marilyn can’t remember a lot
20        of what he said,” this is also a fair comment on the
          evidence and not tantamount to vouching. Further, even
21        if it were somehow vouching, in light of the overwhelming
          evidence supporting Howard’s conviction, we conclude
22        that this statement did not “substantially affect[] the
          jury’s verdict.” See Valdez, 124 Nev. at 1189, 196 P.3d
23        at 476.
24   (Ex. 80 at 12-13).

25        The   state   courts   were   not   objectively   unreasonable   in

26   concluding that the prosecutor’s statements did not amount to

27   vouching and that, even if they were vouching, they were harmless.

28   It is clear from Marilyn’s testimony that she had difficulty


                                        23
 1   remembering things. And it is a fair reading of the testimony that

 2   she did not like to tell her story.          The state courts were not

 3   therefore   objectively    unreasonable      in   concluding      that   the

 4   prosecutor’s    comments   were   a   fair   comment   on   the   evidence.

 5   Moreover, the evidence against Howard was very strong, and it is

 6   unlikely that these comments had a substantial and injurious effect

 7   on the jury’s verdict. Howard is not therefore entitled to relief

 8   on sub-part two of Ground Three.

 9        Third, Howard asserts the prosecutor relied on facts not in

10   evidence when she made statements about the effect of Marilyn’s

11   medications and when she said Marilyn was the type of person one

12   would pick to victimize. (Ex. 136 (Tr. 127-29)).            The prosecutor

13   stated:

14        And you   heard that the medication she’s on is twofold.
          I think   it was Abilify and Celexa. I can’t remember off
15        the top    of my head. But she did tell you that what it
          does is   it levels her out and keeps her level.
16
          So if she has a flat affect and she doesn’t sound like
17        she’s hysterical on the 911 call, you can hear her go up
          and down in her voice because she’s getting frustrated,
18        but she’s on medication and it keeps her at that level,
          and it does it because there’s a reason for that.
19
          . . . .
20
          She is who you would pick out if you were going down the
21        street and looking for someone to victimize, the kind of
          person you would pick out, because of her size, her
22        demeanor, and her inability to sort of be effective in
          communicating with people. And what are the chances of
23        someone like that coming to court and actually
          testifying, which she did in this case.
24
          So if you’re on the street and you’re looking for a
25        victim, that’s sort of someone who you want to find;
          someone who you know you can victimize easily.
26
     (Ex. 136 (Tr. 128-29)).
27

28


                                           24
 1         The Nevada Supreme Court found no prejudice or miscarriage of

 2   justice on the basis of the prosecutor’s statements. (Ex. 80 at

 3   11-12 & n.5). Respondents assert that the Nevada Supreme Court’s

 4   conclusion was objectively reasonable because the prosecutor’s

 5   statements were a fair comment on the evidence.

 6         The state court’s rejection of this claim was not contrary

 7   to, or an unreasonable application of, clearly established federal

 8   law. Initially, the court would point out that Marilyn testified

 9   she is bipolar, suffering from anxiety, depression, and panic

10   attacks, and was on two medications to calm her down.                       (Ex. 132

11   (Tr. 211-13)). She also testified that, as a result of her mental

12   condition,      she     has     difficulty       communicating       with    people,

13   explaining and understanding things, and that she often gets

14   frustrated. (Id. at 213).          In light of this testimony, at least as

15   to the first objection, the prosecutor’s statement was based on

16   facts in evidence and was not improper. The second objected-to

17   statement encompassed both things Marilyn testified to and facts

18   that the jury could observe. The prosecutor’s statements on those

19   facts were also fair commentary on the evidence.

20         Further, regardless of the propriety of either statement, it

21   was not unreasonable for the state courts to conclude they did not

22   prejudice Howard. As previously noted, the evidence against Howard

23   was   extremely       strong.    It   is   unlikely    that    the    prosecutor’s

24   statements in this regard had any real effect on the jury’s

25   verdict.     Howard is not entitled to relief on sub-part three of

26   Ground Three.

27         Fourth,     Howard        asserts    the    prosecutor     inappropriately

28   personalized the case several times, including when she stated:


                                                25
 1   (1) “I take issue with a couple of things that were represented,”

 2   (Ex. 136 (Tr. 186)); (2) “I don’t need to prove a sexual assault

 3   with Marilyn at the Ponderosa.         The sexual assault I need to prove

 4   is the fellatio that occurred at the XXX parking lot,” (id. at

 5   189), and (3) “my sexual assault charge,” (id. at 190). After the

 6   last comment, the prosecutor was admonished to restate, and she

 7   corrected her statement to the “the State’s charges.”

 8         The Nevada Supreme Court found no prejudice or miscarriage of

 9   justice on the basis of the prosecutor’s statements. (Ex. 80 at

10   11-12 & n.5). The state courts’ conclusion was not contrary to, or

11   an unreasonable application of clearly established federal law or

12   an unreasonable determination of the facts.           Given the strength of

13   the evidence against Howard, it was not objectively unreasonable

14   for the state courts to conclude that the prosecutor’s statements

15   did not have a substantial and injurious effect on the jury’s

16   verdict. Howard is not entitled to relief on this part of the

17   Ground Three.

18         Fifth, Howard argues that the prosecutor tried to inflame the

19   jury’s passions by telling them to put themselves in Michele’s

20   shoes.   Howard cites to the following statement:

21         No, as he’s doing this, the situation is escalating, and
           she’s not sure what to make of this: Is this guy serious?
22         Because you don’t really expect when you’re leaving your
           friend’s house on a regular day, walking down the street
23         on a beautiful July day, that some guy’s really going to
           pick you up and then try to assault you. You’re thinking:
24         What’s going on here? And your red flags are going off,
           but you’re not sure how to take it, and then you’re not
25         sure what you’re going to do about it.
26   (Ex. 136 (Tr. 135-36)). The Nevada Supreme Court found no prejudice

27   or   miscarriage   of   justice   on    the   basis   of   the   prosecutor’s

28   statements. (Ex. 80 at 11-12 & n.5).


                                            26
 1          The state court’s conclusion was not contrary to, or an

 2   unreasonable application of, clearly established federal law, or

 3   an unreasonable determination of the facts.         Given the strength of

 4   the evidence against Howard, it was not objectively unreasonable

 5   to conclude that Howard suffered no prejudice from the comments.

 6   Howard is not entitled to relief on sub-part five of Ground Three.

 7          Sixth, Howard asserts that the prosecutor made a series of

 8   additional improper statements to which defense counsel objected.

 9   Howard merely cites a four-page span, however, without identifying

10   which of several objected-to statements violated his rights, or

11   how.   The court agrees with respondents that to this extent Ground

12   Three is insufficiently pled and relief cannot be granted on such

13   conclusory claims. Howard is not entitled to relief on sub-part

14   six of Ground Three.

15          Finally,   Howard   argues   that   the   prosecutor’s   statements,

16   cumulatively, rose to the level of a due process violation.            The

17   court has considered the cumulative effect of the prosecutor’s

18   statements and concludes that, in light of the strong evidence

19   against Howard, whatever error there was in the prosecutor’s

20   statements, they did not have a substantial and injurious effect

21   on the jury’s verdict -- even cumulatively.

22          Howard has not established entitlement to relief under any

23   part of Ground Three of the petition.

24   IV. Motion for Evidentiary Hearing

25          Howard has filed a motion for an evidentiary hearing on the

26   question of deficient performance with respect to the ineffective

27   assistance of counsel claim in Ground One. (ECF No. 60).           Because

28   the court resolves Ground One on the basis of prejudice, it does


                                          27
 1   not reach the question of performance, and an evidentiary hearing

 2   is unnecessary. The motion for evidentiary hearing is therefore

 3   denied.

 4   V. Certificate of Appealability

 5        In order to proceed with an appeal, Howard must receive a

 6   certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

 7   P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

 8   (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

 9   551-52 (9th Cir. 2001). Generally, a petitioner must make “a

10   substantial showing of the denial of a constitutional right” to

11   warrant a certificate of appealability. Allen, 435 F.3d at 951; 28

12   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

13   (2000). “The petitioner must demonstrate that reasonable jurists

14   would find the district court’s assessment of the constitutional

15   claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

16   529 U.S. at 484). In order to meet this threshold inquiry, Howard

17   has the burden of demonstrating that the issues are debatable among

18   jurists   of   reason;     that   a   court   could   resolve    the   issues

19   differently;   or   that    the   questions    are    adequate   to    deserve

20   encouragement to proceed further. Id.

21        The court has considered the issues raised by Howard, with

22   respect to whether they satisfy the standard for issuance of a

23   certificate of appealability, and determines that none meet that

24   standard. Accordingly, Howard will be denied a certificate of

25   appealability.

26

27

28


                                           28
 1   VI. Conclusion

 2        In accordance with the foregoing, IT IS THEREFORE ORDERED

 3   that the amended petition for writ of habeas corpus (ECF No. 21)

 4   is DENIED, and this action is therefore DISMISSED WITH PREJUDICE.

 5        IT IS FURTHER ORDERED that Howard’s motion for an evidentiary

 6   hearing (ECF No. 60) is DENIED.

 7        IT IS FURTHER ORDERED that Howard is DENIED a certificate of

 8   appealability, for the reasons set forth above.

 9        The Clerk of Court shall enter final judgment accordingly and

10   CLOSE this case.

11        IT IS SO ORDERED.

12        DATED: This 12th day of February, 2020.
13

14                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                       29
